 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10    IN RE: Bard IVC Filters Products              No. MDL 15-02641-PHX-DGC
      Liability Litigation,
11                                                  ORDER
12
13
14
15          The parties have filed an updated report on the settlement status of cases.
16   Doc. 20751. The report identifies approximately 100 Track 2 cases that have settled in
17   principle. Id. at 2-13. These cases may remain in Track 2 until May 1, 2020 to allow time
18   to complete settlement paperwork and file stipulated dismissals. See Doc. 16343 at 7
19   (CMO 42).
20          The Court gave the parties until November 1, 2019 to file stipulated dismissals for
21   Track 1 cases and to execute a release and term sheet for Track 2 cases. Doc. 16343 at 6-7.
22   Defendants move for a 30-day extension of time, stating that more than 1000 of the
23   approximately 4,400 Track 1 cases already have been dismissed and additional time is
24   needed to complete the resolution of the remaining Track 1 cases. Doc. 20750 at 1-2.
25   Defendants also request additional time to settle in principle several hundred Track 2 cases.
26   Id. at 2. Plaintiffs’ Co-Lead Counsel agree to each request. See id. at 1.
27          The Court will grant Defendants’ motion. The parties shall have until December 1,
28   2019 to file stipulated dismissals for Track 1 cases and settle in principle Track 2 cases.
 1   All Track 1 cases for which a stipulated dismissal has not been filed by the December 1
 2   deadline, and all Track 2 cases for which a release or term sheet has not been executed by
 3   the same deadline, will be recommended to the JPML for remand or will be transferred
 4   under 28 U.S.C. § 1404(a).
 5         The parties’ updated report identifies no new Track 3 cases, but three individual
 6   Plaintiffs – Maria Dalbotten, George Leus, and Theda Banks – have filed separate motions
 7   to remand or transfer. Docs. 20899, 20903, 20925. Defendants shall file responses to the
 8   motions by November 22, 2019.
 9         IT IS ORDERED:
10         1.     Defendants’ unopposed motion for extension of time (Doc. 20750) is
11   granted. The parties shall have until December 1, 2019 to (1) file stipulated dismissals
12   for Track 1 cases, and (2) execute a release or term sheet in Track 2 cases. The deadline
13   will not be extended.
14         2.     Defendants shall file responses to the motions to remand or transfer
15   (Docs. 20899, 20903, 20925) by November 22, 2019.
16         Dated this 15th day of November, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
